Citation Nr: 0727402	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in September 2004, and 
the RO issued a statement of the case (SOC) in February 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2005.

In April 2004, the veteran revoked the power of attorney in 
favor of a veteran's service organization (VSO); in August 
2005, he confirmed that he wished to remain unrepresented.
 
The RO issued a supplemental SOC (SSOC) in October 2006.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The Board notes that, in July 2006, the RO denied the 
veteran's claim for service connection for glaucoma, the 
veteran filed a NOD in September 2006, and the RO issued a 
SOC in December 2006.  However, the veteran has not filed a 
substantive appeal on this issue; thus, it is not before the 
Board.  See 38 C.F.R. § 20.200 (2006) (an appeal consists of 
a timely filed NOD and, after an SOC has been furnished, a 
timely filed substantive appeal).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  Even assuming a valid diagnosis of PTSD, the evidence 
does not indicate that the veteran engaged in combat, there 
is no objective evidence corroborating the occurrence of any 
alleged in-service stressful experience, and the veteran has 
not provided sufficient information for VA to further attempt 
to independently corroborate the occurrence of any such 
experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection for 
PTSD.  The RO also attached a PTSD stressor development 
worksheet that asked for specific information regarding the 
veteran's claimed stressful experience(s).  In addition, the 
RO indicated that it would obtain VA treatment records and 
that the veteran should submit other evidence of authorize VA 
to do so on enclosed forms.  After the veteran responded, the 
RO sent a May 2006 letter informing him that his response to 
the February 2003 letter did not provide sufficient detail to 
confirm his claimed stressor, and that he should therefore 
provide more specific details concerning his stressors, 
including a more specific time frame.  In addition, the RO 
sent a March 2006 letter that informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  

After issuance of each letter , and opportunity for the 
veteran to respond, the October 2006 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
post-service private medical records, as well as VA 
outpatient treatment (VAOPT) records.  Also of record and 
considered in connection with the appeal are statements 
submitted by the veteran, a fellow serviceman, and the 
veteran's wife.  In an October 2006 statement in support of 
claim (VA Form 21-4138), the veteran indicated that he had no 
further information to provide with regard to his claim for 
service connection for PTSD.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim for service connection for 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




II. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).
 
A January 2004 VAOPT note indicates that the veteran was 
admitted to the PTSD recovery program for treatment of 
chronic PTSD.  This document lists the problems that were 
addressed in the program, but does not specifically diagnose 
the veteran with PTSD based on examination findings.  
However, even assuming, without deciding, that the diagnostic 
criteria for PTSD are met, here, there is no credible 
supporting evidence that a claimed service stressor occurred.

The only stressor that the veteran has alleged is an incident 
in which he was involved in a "body count" mission in the 
Long Binh countryside in the aftermath of a helicopter crash, 
which included multiple casualties, including the gruesomely 
injured pilot whose body the veteran retrieved.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).   Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2006); 
38 C.F.R. 3.304(f)(1) (2006); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records and DD 214 reflect 
that he served in Vietnam as Armorer Unit supply specialist, 
and he received the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal with 
device.  None of these medals reflects that the veteran 
engaged in combat with the enemy.  Moreover, his own 
description of the stressor at the hearing and in his 
statements reflects only that he went to a location where a 
helicopter had previously crashed, not that the claimed 
stressor was combat related. 

Because the evidence does not support a finding that the 
veteran engaged in combat with the enemy or that his sole 
alleged stressor was combat related, the Board is unable to 
accept the occurrence of the claimed incident on the basis of 
the veteran's assertions alone; rather, there must be 
objective evidence verifying the occurrence of the claimed 
stressor.

In this case, however, there is no such evidence to 
independently verify the occurrence of the claimed in-service 
stressful experience, and no further development in this 
regard is warranted.  In his initial responses to the PTSD 
questionnaire, the veteran indicated that the stressor had 
occurred between March and April in 1970.  The RO submitted 
this and other information to the U.S. Armed Services Center 
for Research of Unit Records  (USASCRUR, now the U.S. Army 
and Joint Services Records Research Center (JSRRC)), which 
replied that the relevant Operational Reports-Lessons Learned 
did not document the helicopter crash or any casualties in 
Long Binh during this time period.  USASCRUR asked for more 
specific information, and the RO relayed this request; 
however, the veteran did not provide the requested 
information.  Moreover, when asked during the hearing if he 
recalled the date and location of the stressful experience, 
the veteran replied that he could not remember the exact 
date.  Thus, the RO was not obligated to again request 
stressor verification from USASCRUR (now JSRRC).  See 38 
C.F.R. § 3.159(c)(2)(i) (2006) ("In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records").  

The Board also points out that evidence submitted by the 
veteran in support of he claim is insufficient to verify the 
occurrence of his alleged stressor.  A September 2003 "buddy 
statement" from a fellow serviceman contains a similar 
description of the recovery of the body of the helicopter 
pilot.  However, this letter simply reiterates the veteran's 
description of the incident, and, without more, does not 
constitute persuasive, objective evidence that corroborates 
the occurrence of the stressor.  Further, a statement from 
the veteran's wife describing his behavior after returning 
home from service does not verify the occurrence of the in-
service event.  

Absent credible evidence that a claimed in-service stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the claim must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, on these facts, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


